1.	Claims 1-20 are allowed. 
2.	The following are the examiner’s statement of reason for allowance: The primary reason claims 1, 11 and 16 are allowed, because closest reasonable prior arts in the record 20070201481 and  	20080219241 either individually or in combination fail to teach a method comprising with a distributed Session Border Controller (SBC), providing a plurality of first type nodes, each first type node configured to perform a control function to establish a connection between a first endpoint and a second endpoint or a bearer function to bear media traffic between the first endpoint and the second endpoint; with the distributed SBC, providing a plurality of second type nodes, each second type node configured to perform the other of the control function or the bearer function, at least one of the plurality of first type nodes being geographically separate by a predetermined distance from at least one of the plurality of second type nodes; and with the distributed SBC, changing a total number of at least one of the first type nodes and the second type nodes, in response to a predetermined event. The prior arts in the record also fail to teach a  telecommunication system and a method  for the telecommunication system comprising with a distributed telecommunication component, providing a plurality of first type nodes, each first type node configured to perform one of a control function and a bearer function; with the distributed telecommunication component, providing a plurality of second type nodes, each second type node configured to perform the other of a control function and a bearer function; and with the distributed telecommunication component, in response to a predetermined event, 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466